department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number info release date uniform issue list no dear this responds to your letter dated which withdraws your ruling_request dated and requests general guidance concerning the sale of various items offered for sale in museum gift shops as illustrated in the revenue rulings described below generally the sale of items related to the exempt_purpose of a museum will not result in unrelated_business_income however where there is no substantial relationship between the items sold and the museum’s exempt_purpose the sale of such items will result in unrelated_business_income revrul_73_104 1973_1_cb_263 holds that the sale of greeting card reproductions of art works by an art museum exempt from tax under sec_501 of the code does not constitute unrelated_trade_or_business each card is imprinted with the name of the artist the title or subject matter of the work the date or period of its creation if known and the museum's name the art museum sold these cards through a shop in the museum and through a catalog which solicited mail orders the rationale for the ruling was that the card sales contributed importantly to the achievement of the museum's exempt educational_purposes by stimulating and enhancing public awareness interest and appreciation of art revrul_73_105 1973_1_cb_264 holds that the sale of scientific books and city souvenirs by a museum of folk art exempt from tax under sec_501 of the code constitutes unrelated_trade_or_business even though other items sold in the museum shop are related to its exempt_function the revenue_ruling describes an exempt museum of american folk art that offers for sale in its shop four categories of items ie reproduction of artworks from the museum's collection and from other art collections that take the form of prints suitable for framing postcards greeting cards and slides metal wood and ceramic copies of american folk art objects from its collection and other collections instructional literature concerning the history and development of art particularly folk art and scientific books and various souvenir items relating to the city in which the museum is located all of its reproductions are imprinted with the name of the artist the title or subject matter of the reproduced work and the museum's name it was concluded that categories and contribute importantly to the achievement of the folk art museum's exempt educational_purposes by making works_of_art familiar to a broader segment of the public thereby enhancing the public's understanding and appreciation of art however the sale of scientific books and souvenirs described in category was deemed to constitute unrelated_trade_or_business because the objects had no causal relationship to art or to artistic endeavor and thus did not contribute importantly to the accomplishment of the folk art museum's exempt purposes we are enclosing a private_letter_ruling which concerns the sale of items in a museum gift shop although you cannot rely on this ruling it provides information that we believe will be of assistance to you as requested your user_fee will be refunded the refund is being handled by an administrative office within the service you should receive the refund in - weeks this letter is not a ruling and may not be relied on as such if you have any questions please feel free to contact the person whose name and telephone number are listed in the heading of this letter jane baniewicz manager exempt_organizations technical group sincerely
